Exhibit 10.5

 

BROADSTONE ACQUISITION CORP.

7 Portman Mews South

Marylebone, London W1H 6AY

United Kingdom

September 10, 2020

 

Broadstone Sponsor LLP

7 Portman Mews South

Marylebone, London W1H 6AY

United Kingdom

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and between Broadstone Acquisition
Corp. (the “Company”) and Broadstone Sponsor LLP (the “Sponsor”), dated as of
the date hereof, will confirm our agreement that, commencing on the date the
securities of the Company are first listed on the New York Stock Exchange (the
“Listing Date”), pursuant to a Registration Statement on Form S-1 and prospectus
filed with the U.S. Securities and Exchange Commission (the “Registration
Statement”) and continuing until the earlier of the consummation by the Company
of an initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

1.                   The Sponsor shall make available, or cause to be made
available, to the Company, at 7 Portman Mews South, Marylebone, London W1H 6AY,
United Kingdom (or any successor location), office space, utilities and
secretarial and administrative support services as may be reasonably required by
the Company. In exchange therefor, the Company shall pay the Sponsor $10,000 per
month on the Listing Date and continuing monthly thereafter until the
Termination Date; and

 

2.                   The Sponsor hereby irrevocably waives any and all right,
title, interest, causes of action and claims of any kind as a result of, or
arising out of, this Agreement (each, a “Claim”) in or to, and any and all right
to seek payment of any amounts due to it out of, the trust account established
for the benefit of the public shareholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future as a result of, or arising out of, this Agreement, which
Claim would reduce, encumber or otherwise adversely affect the Trust Account or
any monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state, without regards to the conflicts of laws principles thereof.

 

[Signature Page Follows] 

 





 

 

 

  Very truly yours,       BROADSTONE ACQUISITION CORP.         By: /s/ Edward
Hawkes     Name: Edward Hawkes     Title: Chief Financial Officer

 

AGREED AND ACCEPTED BY:   BROADSTONE SPONSOR LLP    

 

By: /s/ James Mount     Name: James Mount     Title: Designated Member  

 

[Signature Page to Administrative Services Agreement]

 





 